Citation Nr: 9921124	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  92-23 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel






INTRODUCTION

The veteran's active military service extended from August 1954 
to June 1956 and from December 1959 to March 1960.

This matter returns to the Board of Veterans' Appeals (Board) 
from a remand by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") in November 
1998.  This appeal originates from an April 1992 rating decision 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  That rating decision denied service 
connection for multiple back disorders.  In September 1994 the 
Board remanded the case to the RO with instructions to adjudicate 
the veteran's claim with respect to whether he had submitted new 
and materia evidence to warrant the reopening of his previously 
denied claim for service connection for a back disorder.  In an 
April 1995 rating decision the RO denied the veteran's attempt to 
reopen his claim for service connection for a back disorder.  In 
October 1996, the Board affirmed the RO's decision.  The veteran 
appealed to the Court.  In November 1998, the Court issued an 
Order vacating the Board's decision and remanded to the Board for 
further proceedings consistent with the Court's Order. 

FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The RO denied the veteran's attempt to reopen his claim for 
service connection for a back disorder in February 1989.  The 
veteran was notified of this decision in February 1989 but did 
not file an appeal. 

3.  In May 1999 the veteran's representative submitted a medical 
opinion on the veteran's behalf that establishes a relationship 
between the veteran's current back disorder and the veteran's 
active military service.  

4.  The evidence received since the February 1989 RO decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

1.  The February 1989 decision of the RO denying the veteran's 
attempt to reopen his claim for service connection for a back 
disorder is final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the February 1989 RO decision denying 
the veteran's attempt to reopen his claim for service connection 
for a back disorder is new and material, and the veteran's claim 
for service connection for a back disorder is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991).  Direct 
service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(a), 
(b), (d) (1998).  Establishing direct service connection for a 
disability which has not been clearly shown in service requires 
evidence sufficient to show (1) the existence of a current 
disability; (2) the existence of a disease or injury in service; 
and (3) a relationship or connection between the current 
disability and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and material 
evidence be presented or secured since the last final 
disallowance of that claim.  38 U.S.C.A. § 5108 (West 1991); 
Evans v. Brown, 9 Vet. App. 273, 285 (1996); see Graves v. Brown, 
8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

To determine whether new and material evidence has been presented 
or secured to reopen a claim, a two-step analysis must be 
conducted.  Evans, at 283; Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  "First, it must be determined whether the evidence 
presented or secured since the prior final disallowance of the 
claim is new and material when 'the credibility of the [new] 
evidence' is presumed. . . .  Second, if the evidence is new and 
material," the claim must be reopened and the former disposition 
reviewed based on all the evidence of record to determine the 
outcome of the claim on the merits.  Evans, at 283 (citations 
omitted); Justus v. Principi, 3 Vet. App. 510, 513 (1992); see 
Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not 
require the Secretary to consider the patently incredible to be 
credible").

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Court overstepped its 
authority with respect to establishing as a test for new and 
material evidence that there is a "reasonable possibility" that 
the outcome of the claim on the merits would be different.  The 
Federal Circuit considered that VA's regulation of "new and 
material" provided an adequate definition.  The VA regulations 
specifically provide that:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to fairly 
decide the merits of the claim.

38 C.F.R. § 3.156 (1998).  

The first question in determining whether the evidence is new and 
material is whether the newly presented evidence is actually 
"new" in the sense that it was not of record at the time of the 
last final disallowance of the claim and is not merely cumulative 
of other evidence of record.  Evans v. Brown, 9 Vet. App. 273, 
283 (1996); Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The 
second question is whether the evidence is "probative" of the 
issue at hand."  Evans, 9 Vet. App. at 283.  Evidence is 
"probative" when it "tend[s] to prove, or actually prov[es] an 
issue."  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
citing BLACK'S LAW DICTIONARY 1203 (6TH ED. 1990).  Determining 
what the "issue at hand" in a case is depends on the specified 
basis or bases for the last disallowance of the claim.  Evans, 9 
Vet. App. at 284.  If such evidence is "so significant that it 
must be considered in order to fairly decide the merits of the 
claim," then the claim must be reopened.  Hodge v. West, 155 
F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1998).  When determining 
whether the veteran has submitted new and material evidence to 
reopen the claim, consideration must be given to all of the 
evidence since the last final denial of the claim.  Evans v. 
Brown, 9 Vet. App. 273 (1996), Glynn v. Brown, 6 Vet. App. 523 
(1994).

If the newly presented evidence is not "new", the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails on 
that basis and the inquiry ends.  See Evans, at 286 (holding that 
"new" evidence was not relevant to and probative of a nexus 
between the claimed psychiatric disorder and an inservice injury 
or disease which was the "issue at hand" in the case, and 
therefore the "new" evidence was not "material" evidence and 
the inquiry ended, notwithstanding "old" evidence in the record 
pertaining to a nexus between the veteran's psychiatric disorder 
and his military service).

The evidence of record at the time of the February 1989 RO rating 
decision which was relevant to the veteran's claim for service 
connection for a back disorder included:  the veteran's service 
medical records; VA medical records; private medical records; lay 
statements; and, numerous letters and statements made by the 
veteran.  

Initially, the Board notes that the veteran had two periods of 
active service.  He served in the Army from August 1954 to June 
1956.  He served in the Air Force from December 1959 to March 
1960.  His basic assertion is that he incurred a back disorder as 
a result of an injury during his first period of service in 1954.  
An October 1954 service medical record reveals that the veteran 
had pain in his right lumbar region after playing football.  The 
area was taped for support.  His April 1956 separation 
examination reveals that his spine was normal with no 
abnormalities noted by the examining physician.  The veteran's 
June 1959 enlistment examination for his period of Air Force 
service noted an abnormality of the veteran's spine.  The 
narrative stated "low back ache, alleges it followed spinal 
anesthetic 1952.  Pain is localized to lumbar area only.  
Aggravated by heavy lifting."  Physical examination revealed 
"no apparent spinal deformity, full range of mobility at spine, 
no areas of tenderness.  Straight leg, knee chest, negative, 
reflexes present equally active, NCD."  X-rays of the 
lumbosacral spine were taken and no significant abnormalities 
were noted by the examining radiologist.  The veteran's January 
1960 separation examination revealed no abnormality of the 
veteran's spine.  The only abnormality noted was a psychiatric 
disorder for which he was separated from service. 

An October 1959 medical certification by A. Donroe, M.D., a 
private physician revealed that the veteran had complaints of 
"low back ache" and that x-rays revealed that he had increased 
calcification at the L4-L5 lumbar area.   The veteran submitted 
several lay statements.  One was from a service comrade who 
stated that the veteran injured his back playing football during 
active service.  Several other statements were from friends and 
relatives which attested to the veteran's current back pain.  

A December 1963 letter from A. Hirschhorn, a private attorney, 
stated that he represented the veteran in " a workman's 
compensation action for aggravation of a back condition allegedly 
originally incurred while serving in the United States Army, and 
aggravated while employed by the Jutton-Kelly Company in October 
or November 1959."  

In March 1964 a VA examination of the veteran was conducted.  One 
of the specific complaints examined for was the veteran's alleged 
back disorder.  X-rays were taken and the radiologist's 
impression was of a normal lumbar spine.  Physical examination 
revealed no abnormalities of the low back.  In October 1964 
another VA examination was conducted.  Again x-ray examination 
was negative for abnormalities and the diagnosis stated "history 
of low back trauma, orthopedic exam non contributory."  

A June 1978 radiology report from the Northwest X-ray clinic 
revealed an impression of degenerative arthritis and disc space 
narrowing at L5-S1.  An April 1983 record from a Dr. Rogers 
reveals an impression of a ruptured disc at L4-L5 with 
involvement of the L5 nerve root.  Accompanying hospital records 
reveal that the veteran underwent a lumbar laminectomy on the 
right at L4-L5 in May 1983.  A December 1984 letter from a Dr. 
Leisen reveals that the veteran was being seen at a rheumatology 
clinic and had diagnoses of degenerative joint disease, and 
degenerative disc disease of the lumbar spine with a post 
laminectomy status.  

In this case the evidence submitted since the February 1989 RO 
decision that refers to the veteran's back disorder includes: a 
May 1991 private Magnetic Resonance Imaging (MRI) report; a May 
1999 private medical opinion; and, copies of previously submitted 
private medical records; and, numerous letters from, and 
statements made by, the veteran.  The Board concludes that, with 
the exception of the duplicate medical records, this evidence is 
new because it was not before the RO when it denied the veteran's 
attempt to reopen his claim for service connection for a back 
disorder in February 1989.  

The Board finds that that the May 1999 medical opinion is 
"material."  Specifically, the May 1999 medical opinion was 
rendered by the staff physician of the veteran's accredited 
representative after he had reviewed all of the medical evidence 
of record.  This medical opinion relates the veteran's current 
low back disorders to his inservice low back injury in October 
1954.  The lack of medical nexus evidence was the reason the 
veteran's claim had failed on prior occasions.  This medical 
opinion is  "material" because it is so significant that it 
must be considered in order to fairly decide the merits of the 
claim.  Therefore, the veteran's claim for service connection for 
a back disorder is reopened.  


ORDER

New and material evidence having been submitted to reopen a claim 
for entitlement to service connection a back disorder, the claim 
is reopened.


REMAND

The veteran's claim for service connection for a back disorder 
has been reopened.  The issue must be remanded to the RO for 
adjudication.  

Recently, in Elkins v. West, 12 Vet App 209 (U. S. Vet. App. 
1999) (en banc), the Court held that the two-step process set out 
in Manio v. Derwinski, 1 Vet. App. at 145, for reopening claims 
became a three-step process under the Federal Circuit's holding 
in Hodge, supra:  VA must first determine whether new and 
material evidence has been presented under 38 C.F.R. § 3.156(a); 
second, if new and material evidence has been presented, 
immediately upon reopening VA must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); and 
third, if the claim is well grounded, VA may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.  See also Winters v. West, No. 97-2180 (U. S. 
Vet. App. Feb. 17, 1999) (en banc).  Although prior to Hodge a 
conclusion that new and material evidence had been presented 
necessarily meant that the reopened claim was well grounded, the 
Court stated in Elkins that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between determinations 
of well-groundedness and of new and material evidence by 
overruling the reasonable-possibility-of-a-change-in-outcome 
prong of Colvin, supra.  There is no duty to assist in the 
absence of a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).

There is no question that the Federal Circuit's decision in Hodge 
changed the controlling law relating to new and material 
evidence, and that the Colvin test had been replaced by a less 
restrictive standard which places emphasis upon the language of 
38 C.F.R. § 3.156(a).  As the Board has reopened the claim based 
on the new and material evidence submitted, a remand to the 
agency of original jurisdiction is required for the purpose of 
readjudication of the appellant's underlying claim for service 
connection pursuant to the holdings in Hodge, Elkins, Winters, 
supra.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
(precedent decisions of the Court generally are given retroactive 
effect with regard to cases in which the administrative or 
judicial review process is not concluded).

In order to ensure full compliance with due process requirements, 
the case is REMANDED to the regional office for the following 
action:

The RO should again consider the claim 
for service connection for a back 
disorder.  In this respect the RO must 
consider, and render a decision, as to 
whether the claim for service 
connection is well grounded.   Elkins 
v. West, 12 Vet App 209 (U. S. Vet. 
App. 1999) (en banc).  If the RO 
determines that additional medical 
evidence is required to adjudicate the 
claim, such as a VA examination or 
medical opinion, then the appropriate 
examination and/or opinion should be 
requested.  

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of the 
claims, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all the 
pertinent evidence, law and regulatory criteria.  They should be 
afforded a reasonable period of time in which to respond.

Thereafter, the case should be returned to the Board for further 
appellate consideration.  The veteran needs to take no action 
until so informed.  The purpose of this REMAND is to assist the 
veteran and to obtain clarifying information.  The Board 
intimates no opinion as to the ultimate outcome of this case.

While this case is in remand status, the veteran and his 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

